ORDER

PER CURIAM.
Francisco Novero moves for a 32-day extension of time, until November 25, 2005, to file his brief. The court considers whether Novero’s appeal should be dismissed.
Novero has previously requested and received three extensions of time, totaling 124 days, in which to file his brief. On October 18, 2005, the court granted his third motion for an extension of time but stated that there would be “[n]o further extensions.”
When the court states “no further extensions,” it means it. These words are not lightly or routinely added to orders. Because Novero did not file a brief within the explicit deadline set by the court in its October 18, 2005 order, the motion is denied and the appeal is dismissed. See Julien v. Zeringue, 864 F.2d 1572 (Fed. Cir.1989) (court may dismiss for failure to file a brief).
Accordingly,
IT IS ORDERED THAT:
(1) The motion is denied.
(2) The appeal is dismissed for failure to file a brief.
(3) Each side shall bear its own costs.